DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TIQUAN A. VILSAINT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1828

                           [August 17, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Sellers Johnson,
Judge; L.T. Case No. 502008CF017142AXXXMB.

   Tiquan A. Vilsant, DeFuniak Springs, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.